Name: Commission Regulation (EEC) No 202/87 of 23 January 1987 altering the specific agricultural conversion rates applicable in the rice sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 22/10 Official Journal of the European Communities 24. 1 . 87 COMMISSION REGULATION (EEC) No 202/87 of 23 January 1987 altering the specific agricultural conversion rates applicable in the rice sector whereas the spot market rates for the Spanish peseta, recorded in accordance with Regulation (EEC) No 3153/85 during the period 14 to 20 January 1987, require the specific agricultural conversion rates applicable for Spain to be altered pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 2 (4) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (2), as last amended by Regulation (EEC) No 90/87 (3), and in particular Article 9 (2) thereof, Whereas by Commission Regulation (EEC) No 3294/86 (4), as last amended by Regulation (EEC) No 92/87 (5), specific agricultural conversion rates to be applied in the rice sector were established ; whereas those conversion rates must be altered pursuant to Articles 2 and 3 of Commission Regulation (EEC) No 3153/85 (*) ; Whereas Regulation (EEC) No 3153/85 lays detailed rules for the calculation of monetary compensatory amounts ; Article 1 The Annex to amended Regulation (EEC) No 3294/86 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 26 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6. 1985, p. 1 . (2) OJ No L 164, 24. 6. 1985, p. 6 . (3) OJ No L 13, 15. 1 . 1987, p . 12. (") OJ No L 304, 30 . 10 . 1986, p . 25. 0 OJ No L 13, 15. 1 . 1987, p . 14. (4 OJ No L 310, 21 . 11 . 1985, p . 4. 24. 1 . 87 No L 22/11Official Journal of the European Communities ANNEX Specific agricultural conversion rate for rice (Regulation (EEC) No 3294/86) 1 ECU = Bfs 47,7950 = Dkr 8,83910 = DM 2,31728 = FF 7,77184 = £ Irl 0,864997 = F1 2,61097 = £ 0,825751 = Lit 1 645,69 = Dr 167,776 = Pta 161,979